COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               . ORDER

Appellate case name:       Frederick Louis Pugh v. Barbara Winfield-Pugh

Appellate case number:     01-22-00007-CV

Trial court case number: 21-FD-2012

Trial court:               County Court at Law No. 1 of Galveston County

        Appellant’s motion for an extension of time to file his brief is denied as moot. The time for
filing appellant’s brief does not run until after the record has been filed. See TEX. R. APP. P. 38.6(a)
(appellant’s brief due 30 days after later of filing of clerk’s record or filing of reporter’s record).
To date, neither the clerk’s record nor the reporter’s record have been filed in this case.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau_______
                                 Acting individually


Date: ___January 20, 2022__